Citation Nr: 0117157	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  97-07 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a disability rating greater than 30 percent 
for residuals of hepatitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from March 1970 to April 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The claims folder was subsequently transferred 
to the RO in Denver, Colorado.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The residuals of hepatitis include complaints of right 
abdominal tenderness confirmed on examination and fatigue, 
with aches and other flu-like symptoms and somewhat depressed 
mood while on medication.  A liver biopsy shows chronic 
hepatitis, mild to moderate activity with periportal 
fibrosis, focal bridging fibrosis, and pericentral sclerosis.  
There is no other physical evidence of chronic liver disease.  
Liver function tests have been stable and normal or near 
normal.  

3.  The record is completely negative for complaints or 
evidence of any type of gastrointestinal disturbance, dietary 
restrictions related to hepatitis, or required periods of 
rest therapy. 


CONCLUSION OF LAW

The criteria for a disability rating greater than 30 percent 
for residuals of hepatitis have not been met.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. 
§ 5107); 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.102, 
4.1-4.7, 4.21, 4.114, Diagnostic Code 7345 (2000).   



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000); Veterans Benefits and Health Care Improvement 
Act of 2000, Pub. L. No. 106-419, § 104 (2000).  

Review of the claims folder reveals that, though taken prior 
to the enactment of the VCAA, the RO's actions comply with 
the new statutory provisions.  That is, the RO provided 
notice to the veteran and his representative as to the 
evidence required to substantiate his claim in the August 
1996 rating decision and December 1996 statement of the case.  
In addition, the RO secured the veteran's VA treatment 
records and provided the veteran with a medical examination.  
He had not authorized VA to obtain any private medical 
records.  Also, the veteran has been afforded the opportunity 
to submit evidence and argument on his own behalf.  Finally, 
there is no indication that the Board's present review of the 
claim will result in any prejudice to the veteran.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

Factual Background

The RO established service connection for residuals of 
hepatitis in a December 1992 rating decision.  At that time, 
it assigned a 10 percent disability rating.  The RO continued 
the 10 percent evaluation in September 1994 and June 1995 
rating actions.  

The veteran submitted a claim for an increased rating in 
March 1996.  In connection with that claim, the RO secured 
the veteran's VA medical records.  A liver biopsy performed 
in March 1996 revealed chronic hepatitis, mild to moderate 
activity (grade 2) with periportal fibrosis, focal bridging 
fibrosis (stage 2), and pericentral sclerosis.  Notes from 
the June 1996 follow up indicated that he was feeling fine 
and had no major complications from liver disease to date.  
It was noted that he had fairly well preserved synthetic 
functions.  Examination was negative.  Physical examination 
in July 1996 was similarly negative.  Treatment with 
interferon was discussed.   

In an August 1996 rating decision, the RO increased the 
disability rating for residuals of hepatitis to 30 percent.  
The veteran timely appealed that decision.  

In his December 1996 notice of disagreement, the veteran 
stated that he had been prescribed interferon, which caused 
continuous fatigue.  He also experienced constant pain.  
These symptoms interfered with his ability to work.  In the 
February 1997 substantive appeal, the veteran related that he 
had been unable to perform his job duties due to increased 
pain and weakness and episodes of depression, which had 
caused frequent absences from work.  He included a copy of 
his formal job description as a certified nursing assistant.  

The RO secured the veteran's VA medical records dated through 
September 2000.  Notes dated in January 1997 and April 1998 
showed the veteran's weight as 230 pounds and 246 pounds, 
respectively.  In May 1998, it was noted that he had fairly 
normal liver function and no history of depression.  He began 
on interferon treatment at that time.  An undated note of 
subsequent treatment revealed complaint of mild fatigue.  On 
examination, the liver edge was tender.  It was noted that 
liver function tests were near normal.  Notes dated in July 
1998 reflected complaints of general fatigue and occasional 
headache.  The veteran denied having abdominal pain, nausea, 
vomiting, hematemesis, coffee grounds, rectal bleeding, or 
melena.  He similarly denied any gastrointestinal disturbance 
in April 1999, when he presented with complaints concerning 
inguinal hernia.  It was noted that liver function tests from 
March 1999 were normal.  Later in April 1999, the veteran 
reported some flu-like symptoms with interferon treatment.  
In May 1999, he denied having nausea, vomiting, diarrhea, or 
constipation.  Notes dated in June 1999 indicated that the 
veteran had been on interferon for more than one year.  He 
related that he had good days and bad days.  There were no 
signs of chronic liver damage.  He was taken off interferon 
at that time.  

VA notes dated in August 1999 reflected continued complaints 
of fatigue unchanged from when on the interferon.  There were 
no abdominal complaints or findings.  Additional notes 
indicated that liver function tests had been stable.  The 
veteran's weight was 249 pounds.  The veteran started on dual 
interferon/ribavirin therapy in September 1999.  At that 
time, he had no complaints and physical examination was 
negative.  Thereafter, the veteran complained of fatigue and 
aches and flu-like symptoms.  He had tenderness about the 
liver.  In October 1999, it was noted that his somewhat 
depressed mood that was unchanged from the previous visit, 
though his other symptoms were slightly improved.  Notes 
dated in December 1999 related that the veteran had no 
complaints other than treatment-related fatigue.  Liver 
function tests were normal.  In addition to previous 
symptoms, in March 2000, the veteran reported having poor 
appetite, though he was overweight.  Notes of a surgery 
history and physical taken in March 2000 indicated that liver 
function tests from May 1999 were normal.  The veteran 
related that some days he felt pretty good and other days not 
so good.  He denied gastrointestinal problems.  On 
examination, the abdomen was tender at the right costal 
margin.  Later in March, the veteran stated that he was 
generally feeling well.  Tests were stable.  He was taken off 
the dual medication therapy.  Notes dated in May 2000 noted 
that the veteran's weight was up from 255 to 276 pounds.  
Follow up notes dated in September 2000 indicated that the 
veteran reported constant right upper quadrant pain and 
fatigue.  He had no other symptoms.  Physical examination was 
negative.     

The veteran underwent a VA psychiatric examination in 
September 2000 to evaluate the effects of interferon 
treatment.  The examiner reviewed the claims folder for the 
examination.  The veteran had been off interferon for about 
three months.  He was currently unemployed.  He was a 
certified nursing assistant and had worked at a facility 
until May 1999.  He was forced to resign because he had 
difficulty showing up for work.  He felt tired a great deal 
and did not have the energy for work once he got there.  
Thereafter, he had worked through a pool, so he could control 
his work time.  The veteran stated that he had difficulty 
sleeping.  He was diabetic and had to get up frequently to 
urinate.  He currently weighed 280 pounds.  The veteran 
related that he did not enjoy very much and was occasionally 
irritable.  He had a few friends, spent time with his family, 
had hobbies, and went to church regularly.  He did not feel 
that he had improved since getting off the interferon, he was 
still tired and worn out.  The examiner indicated that the 
veteran was asleep in the waiting room prior to the 
interview.  Mental status examination was essentially 
negative.  The examiner commented that the veteran suffered 
from fatigue, which was prominently mentioned in the medical 
records, and just did not feel well.  However, he did not 
attribute these problems to the interferon.  The examiner 
opined that it was very hard to identify any affect from the 
Interferon at this point, other than the fatigue from the 
chronic hepatitis C and diabetes.  The diagnosis included 
adjustment disorder with disturbance of conduct.    

Also in September 2000, the veteran underwent a VA 
gastroenterology examination for evaluation of the residuals 
of the hepatitis.  The examiner reviewed the medical records 
for the examination.  The veteran had been unemployed since 
April 2000.  He was treated for chronic hepatitis with 
interferon and then a combination of interferon and 
ribavirin.  The medication made him feel tired and ill.  His 
liver function tests had remained close to normal.  The 
veteran related that he had chronic low-grade pain in the 
right upper abdominal quadrant.  He denied any 
gastrointestinal bleeding.  There was no evidence of ascites.  
His weight was increasing.  The examiner recorded the 
veteran's weight as 280 pounds.  Examination of the abdomen 
and liver was apparently normal, though it was noted that the 
liver could not be directly palpated because of abdominal 
size.  There was no evidence for ascites as determined by an 
absence of a fluid wave shift.  There were no peripheral 
stigmata of chronic liver disease.  There was some guarding 
to palpation of the right upper quadrant, where the veteran 
reported having tenderness.  The diagnosis was chronic 
hepatitis, categorized as hepatitis C and treated with 
interferon, with residuals and sequelae of right upper 
quadrant tenderness and fatigue as described.  The examiner 
stated that laboratory tests had normal values and that no 
specific long-term effects of Interferon were identified.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  
Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The residuals of hepatitis are evaluated as 30 percent 
disabling under Diagnostic Code (Code) 7345, infectious 
hepatitis.  38 C.F.R. § 4.114.  A 30 percent rating is 
assigned when there is minimal liver damage with associated 
fatigue, anxiety, and gastrointestinal disturbance of lesser 
degree and frequency but necessitating dietary restriction or 
other therapeutic measures.  A 60 percent evaluation is in 
order when there is moderate liver damage and disabling 
recurrent episodes of gastrointestinal disturbance, fatigue, 
and mental depression.  Finally, a 100 percent rating is 
warranted when there is marked liver damage manifest by liver 
function test and marked gastrointestinal symptoms, or with 
episodes of several weeks duration aggregating three or more 
a year and accompanied by disabling symptoms requiring rest 
therapy.  

In this case, the Board finds that entitlement to a 
disability rating greater than 30 percent for residuals of 
hepatitis is not established.  The March 1996 biopsy revealed 
chronic hepatitis, mild to moderate activity with periportal 
fibrosis, focal bridging fibrosis, and pericentral sclerosis.  
There is no other physical evidence of chronic liver disease.  
Liver function tests have been stable and normal or near 
normal.  Physical examination has typically confirmed the 
veteran's general complaints of right abdominal tenderness.

VA medical records show that the veteran started interferon 
therapy in May 1998 and dual interferon/ribavirin therapy in 
September 1999 without success.  Records of regular visits 
throughout this therapy document complaints of fatigue, aches 
and other flu-like symptoms, and somewhat depressed mood.  
However, the Board notes that the veteran's fatigue has been 
attributed, at least in part, to his diabetes and associated 
circumstances.  Otherwise, VA medical records and 
examinations are completely negative for complaints or 
evidence of any type of gastrointestinal disturbance.  The 
veteran's weight increased to 280 pounds as recorded in 
September 2000 VA examination reports.  There is no evidence 
that he was under any dietary restrictions related to 
hepatitis or that he required any periods of rest therapy.      

Considering this evidence, the Board cannot conclude that the 
overall disability picture from the veteran's residuals of 
hepatitis more nearly approximate the criteria for a 60 
percent rating under Code 7345.  38 C.F.R. § 4.7.  The Board 
acknowledges that the medical evidence tends to corroborate 
the complaints as voiced by the veteran in his statements 
associated with his claim.  However, the evidence fails to 
reflect the severity of symptoms he suggests.  Therefore, the 
Board finds that the preponderance of the evidence is against 
a disability rating greater than 30 percent for residuals of 
hepatitis.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.114, Code 7345.  

Finally, the Board finds no reason for referral to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  That is, there is no evidence of exceptional 
or unusual circumstances, such as frequent hospitalization or 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 287 (2000); 
VAOPGCPREC 6-96.  The veteran alleges that the residuals of 
hepatitis, specifically fatigue and pain, have interfered 
with his ability to work.  Review of the recent medical 
evidence of record shows that the veteran has experienced a 
number of medical problems in addition to hepatitis, 
including insulin-dependent diabetes, numerous abscesses of 
the hands necessitating repeated treatments, and hernias that 
required repeated surgery.  He has also had some legal issues 
that required participation in a substance abuse treatment 
program.  Given the relative mildness of residual 
symptomatology as shown by medical evidence and the lack of 
specific evidence relating the veteran's employment problems 
to the hepatitis residuals rather than other circumstances, 
the Board finds no reasonable basis for referring the claim 
for extra-schedular consideration.    


ORDER

A disability rating greater than 30 percent for residuals of 
hepatitis is denied. 




		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

